In an action, inter alia, to recover damages for violation of General Business Law § 340 et seq., the defendant Austin Sheppard Realty, Inc., appeals, and the defendants Alan Shapiro, Centre Realty/Bravdey Management Corp., 108-46 70th Road Owners, Inc., Joan Holzer, Kenneth Seng, Mark Benton, Karl Newmann, Amy Brown, George Yedvarb, Steven Yedvarb, and Martin Yedvarb separately appeal from an order of the Supreme Court, Queens County (Milano, J.), dated September 28, 2001, which granted that branch of the plaintiff’s motion which was for leave to renew its prior motion to vacate the dismissal of the action, and, upon renewal, vacated the dismissal on condition that the plaintiff file a note of issue on or before a date certain.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in granting that branch of the plaintiffs motion which was for leave to renew its prior motion to vacate dismissal of the action, and upon renewal, properly vacated the dismissal on condition that the plaintiff file a note of issue on or before a date certain. Altman, J.P., S. Miller, McGinity, Schmidt and Rivera, JJ., concur.